Title: From Alexander Hamilton to Jean Baptiste de Ternant, 21 September 1791
From: Hamilton, Alexander
To: Ternant, Jean Baptiste de



Treasury DepartmentSept. 21st. 1791.
Sir

Regretting most sincerely the calamitous event announced in your letter of this day, it is with real pleasure, I find myself in a condition to inform you, that the sum you desire is at your command to operate as a payment, on account of the debt due to France.
It will be most convenient to the Treasury if you can accommodate the objects you have to fulfill to the following installments—of a sum of Ten thousand dollars immediately—of a further sum of fifteen thousand dollars at the end of thirty days—and of the remaining fifteen thousand at the end of sixty days, the whole advance to be completed in sixty days.
I presume you will find this arrangement not less favorable to your purposes than the immediate possession of the intire sum. But you are, nevertheless, at liberty to draw for the whole or any part of it as fast as you may find it necessary. I reserve to myself, only the option of paying either here or at New York.
I have the honor to be   Sir,   Your most obed s
Alex Hamilton His ExcellencyThe Minister Plenipotentiary of France.
